DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 31 August 2022 is acknowledged.
Information Disclosure Statement
	The information disclosure statements, filed 20 February 2020 and 31 August 2022, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20200220 and 20220831, are attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2018/0121785 A1) in view of Packalen et al. (WO 2017/162919 A1).
a.	Regarding claim 10, Min discloses a system, comprising: 
one or more processors (Min discloses that “the term “processing element” can refer to a hardware-based processor such as CPU . . . [and] GPU” at Figs. 1-104 and 191 and ¶ 0018); and 
memory storing computer-executable instructions that, when executed by the one or more processors (Min discloses that “The processing system 100 includes at least one Central Processing Unit (CPU) 104 operatively coupled to other components via a system bus 102. A cache 106, a Read Only Memory (ROM) 108, a Random Access Memory (RAM)” at Figs. 1-108 and 110 and ¶ 0018), cause the system to: 
determine, based at least in part on word embedding vectors, clusters of associated text from a corpus of comments (Min discloses “[calculating] a representation of the input question (hereinafter “question representation”). The question representation can be a vector representation” at Fig. 3-310 and ¶ 0035); 
determine, based on human labeling input, that a portion of text within a cluster of associated text is a particular type of word or speech (Min discloses “[calculating] a sentence representation for each of the sentences of the input story. The sentence representation for each sentence can be a vector representation. The sentence representation for each sentence of the input story can be based on (i) word annotations and (ii) word-level attentions, with both (i) and (ii) calculated for each (or some) of the words in that sentence. Step 315 can be performed by (the sentence encoder 232A of) the input portion 232 of the model 230 of FIG. 2” at Figs. 2 and 3-315 and ¶ 0036); 
identify, within the corpus of comments, a subset of comments that include text from the cluster of associated text (Min discloses “[calculating] a representation (e.g., a summary) of the input story indicative of context (hereinafter “context representation”)” at Fig. 3-320 and ¶ 0037).
However, Min does not disclose label comments within the corpus of comments to create labeled comments, wherein comments included in the subset of comments are labeled with a first class label of multiple class labels; 
train a machine learning model using a sampled set of the labeled comments to obtain a trained machine learning model; 
provide, as input to the trained machine learning model, an unclassified comment that is to be presented on a display of a client machine; 
generate, as output from the trained machine learning model, a classification of the unclassified comment as the first class label to obtain a classified comment; and 
cause presentation of the classified comment on the display of the client machine with text of the classified comment concealed on the display of the client machine.
Packalen discloses label comments within the corpus of comments to create labeled comments, wherein comments included in the subset of comments are labeled with a first class label of multiple class labels (Packalen discloses “a set of contents to be used as training data by labelling them as acceptable data contents or unacceptable contents. The client might have such existing acceptable data contents or unacceptable data contents to be used for the training. Alternatively, acceptable data contents or unacceptable data contents can be made manually, e.g. by domain experts, who define the moderation policy of the forum of this client, wherein the text content are supposed to be published. In this example, the data contents are supposed to consist of textual contents and metadata” at Fig. 2-1 and page 14, lines 22-29) (emphasis added); 
train a machine learning model using a sampled set of the labeled comments to obtain a trained machine learning model (Packalen discloses “a set of contents to be used as training data by labelling them as acceptable data contents or unacceptable contents. The client might have such existing acceptable data contents or unacceptable data contents to be used for the training. Alternatively, acceptable data contents or unacceptable data contents can be made manually, e.g. by domain experts, who define the moderation policy of the forum of this client, wherein the text content are supposed to be published. In this example, the data contents are supposed to consist of textual contents and metadata” at Fig. 2-1 and page 14, lines 22-29) (emphasis added); 
provide, as input to the trained machine learning model, an unclassified comment that is to be presented on a display of a client machine (Packalen discloses that “the training data is sent from a device of the client, via an interface, to the moderator tool having a moderation service that uses the moderator tool of the invention” at Fig. 2-2 and page 15, lines 1-3); 
generate, as output from the trained machine learning model, a classification of the unclassified comment as the first class label to obtain a classified comment (Packalen discloses “the moderator tool receives a new data content with text and metadata to be moderated and executes the first algorithm on the new data content for identifying the data features in the new data content to be moderated in accordance with the moderation model created” at Fig. 2-5, page 15, lines 14-17); and 
cause presentation of the classified comment on the display of the client machine with text of the classified comment concealed on the display of the client machine (Packalen discloses “the moderator tool uses the moderation model and produces a moderation result for the new data content by indicating whether the new data content is acceptable or unacceptable by determining on which side of the boundary the new content is in the feature space” at Fig. 2-6, page 15, lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the moderator tool of Packalen to Min’s interactive question answering using a context-aware attention-based neural network.
The suggestion/motivation would have been to “ensure acceptability throughout the medium on which it is being conducted. The term moderation is used generally for generating an indication of or guiding whether the content analyzed is unacceptable. A moderator may remove unsuitable contributions, e.g. remove it completely or reduce the excessiveness of a content or, from a website, forum or chat channel they represent in accordance with their moderation system in order to make it less violent, severe, intense, rigorous, obscene, illegal, or insulting with regards to useful or informative contributions” (Packalen; page 1, line 27 – page 2, line 5).
b.	Regarding claim 12, the combination applied in claim 10 discloses wherein causing the presentation of the classified comment on the display of the client machine comprises causing the presentation of the classified comment in an online discussion forum along with additional classified comments (Packalen discloses “Internet service providers or other website holders for controlling publication of user-generated content. The invention can also be used in various other types of Internet sites that permit user comments, such as: Internet forums, blogs, and news sites, instant and discussion messaging, blogs, newspaper discussions and other discussion fora, newsgroups, posts, chats, messages, e-mails, tweets, podcasts and other text and forms of media in any natural language (either official, dialect or slang), which is supposed to be published in public or for a restricted group of people” at page 8, lines 3-10).
c.	Regarding claim 13, the combination applied in claim 10 discloses wherein the online discussion forum comprises at least one of: an in-game chat session of a video game executing on the client machine; or a community message board associated with a video game services platform (Packalen discloses that “applied on any texts, e-mails, text messages of e.g. the Short Message Service (SMS), what's apps, chat services, game discussions and sites requiring registration or inlogging and on messages in internal networks” at page 7, line 30 – page 8, line 2).
d.	Regarding claim 14, the combination applied in claim 10 discloses wherein the first class label corresponds to at least one of toxic language, hate speech, or profanity (Packalen discloses that “able to notice improper language use, illegal or offensive comments, off-topic comments, improper topics, insults, cursing, complaining, aggressiveness and repetition, and make a distinction between them and accepted language use” at page 5, lines 23-25).
e.	Regarding claim 16, claim 16 is analogous and corresponds to claim 10. See rejection of claim 10 for further explanation.
f.	Regarding claim 17, the combination applied in claim 16 discloses wherein the trained machine learning model is a second trained machine learning model, the method further comprising:
mapping, by the computing system, text within the corpus of comments to the word embedding vectors (Min discloses “[calculating] a representation of the input question (hereinafter “question representation”). The question representation can be a vector representation” at Fig. 3-310 and ¶ 0035); and 
providing the word embedding vectors as input to a first trained machine learning model (Min discloses that “calculate a sentence representation for each of the sentences of the input story. The sentence representation for each sentence can be a vector representation. The sentence representation for each sentence of the input story can be based on (i) word annotations and (ii) word-level attentions, with both (i) and (ii) calculated for each (or some) of the words in that sentence. Step 315 can be performed by (the sentence encoder 232A of) the input portion 232 of the model 230 of FIG. 2” at Figs. 3-315, 5-232, and ¶¶ 0036, 0057, 0058 0062),
wherein the determining the clusters of associated text is based at least in part on output from the first trained machine learning model (Min discloses that “calculate a sentence representation for each of the sentences of the input story. The sentence representation for each sentence can be a vector representation. The sentence representation for each sentence of the input story can be based on (i) word annotations and (ii) word-level attentions, with both (i) and (ii) calculated for each (or some) of the words in that sentence. Step 315 can be performed by (the sentence encoder 232A of) the input portion 232 of the model 230 of FIG. 2” at Figs. 3-315, 5-232, and ¶¶ 0036, 0057, 0058 0062).
g.	Regarding claims 19-20, claims 19-20 are analogous and correspond to claims 13-14, respectively. See rejection of claim 13-14 for further explanation.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 2018/0121785 A1) in view of Packalen et al. (WO 2017/162919 A1), and further in view of McClements, IV (US 2012/0150997 A1; hereinafter, “McClements”).
a.	Regarding claim 11, the combination applied in claim 10 discloses wherein the computer-executable instructions, when executed by the one or more processors, further cause the system to: 
identify a user of the client machine (Packalen discloses that “The moderator tool 5 executes a machine learning algorithm that creates a moderation model for how to perform moderation of data and that moderates the data in accordance with the moderation model. The interface 4 interacts between the moderator tool 5 and the client devices 1 a, 1 b, 1 c by communicating with them” at Fig. 1, page 9, lines 17-21); and 
determine user preference settings of a user profile associated with the user, the user preference settings indicating that the user does not want to see comments classified as the first class label, 
wherein the text of the classified comment is concealed on the display of the client machine based at least in part on the user preference settings of the user profile.
However, the combination does not disclose determine user preference settings of a user profile associated with the user, the user preference settings indicating that the user does not want to see comments classified as the first class label, 
wherein the text of the classified comment is concealed on the display of the client machine based at least in part on the user preference settings of the user profile.
McClements discloses determine user preference settings of a user profile associated with the user, the user preference settings indicating that the user does not want to see comments classified as the first class label (McClements discloses that “A user interface may include additional configurations or advanced functionality. A comment pane may show only redacted comments, and a user may select comments to see the full text, or thread. Search tools may allow the user to find a term that appears in a comment, and separate search functions may allow a user to search for commentators based on name, ratings, and interests. There may be premium content, and advertisements . . . Users may have varying levels of review and ratings for commentators and comments. Users may flag comments and commentators who do not comply with standards  . . . If a user is more likely to explore certain forms of comments (e.g., text only, music, images, video, certain commentators), those forms of content may be pre-cached, instead of others. Users may also specify user preferences for pre-caching, providing preferences that specify certain forms of content, commentators, highly rated content, types of comments, etc. ” at ¶¶ 0112, 0114, 0116), 
wherein the text of the classified comment is concealed on the display of the client machine based at least in part on the user preference settings of the user profile (McClements discloses that “A user interface may include additional configurations or advanced functionality. A comment pane may show only redacted comments, and a user may select comments to see the full text, or thread. Search tools may allow the user to find a term that appears in a comment, and separate search functions may allow a user to search for commentators based on name, ratings, and interests. There may be premium content, and advertisements . . . Users may have varying levels of review and ratings for commentators and comments. Users may flag comments and commentators who do not comply with standards  . . . If a user is more likely to explore certain forms of comments (e.g., text only, music, images, video, certain commentators), those forms of content may be pre-cached, instead of others. Users may also specify user preferences for pre-caching, providing preferences that specify certain forms of content, commentators, highly rated content, types of comments, etc. ” at ¶¶ 0112, 0114, 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the user’s comment control function to the combination.
The suggestion/motivation would have been to “allow a set of comments to be displayed or deployed at one time, or on one web page, or in one commentary channel or screen location, or as a delivery package for other uses. In its simplest form this allows a user to view a set of comments that is not overwhelmingly large, even when commentary traffic is heavy, and to have a suitable period of time to scan or view the commentary” (McClements; ¶ 0127).
b.	Regarding claim 18, claim 18 is analogous and corresponds to claim 11. See rejection of claim 11 for further explanation.

Allowable Subject Matter
Claim 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609